 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      PUGET SOUNDKEEPER ALLIANCE,         )                   Case No. C18-1745 RSM
10                                        )
                   Plaintiff,             )                   CONSENT DECREE
11    v.                                  )
12                                        )
      CITY OF ANACORTES,                  )
13                                        )
                   Defendant.             )
14    ___________________________________ )
15
16
                                           I.     STIPULATIONS
17
             WHEREAS, Puget Soundkeeper Alliance (“Soundkeeper”) filed this citizen suit on
18
19   December 5, 2018, alleging violations of the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251-

20   1387, relating to the City of Anacortes’s (the “City’s”) implementation of its National Pollutant
21
     Discharge Elimination System (NPDES) Phase II Municipal Stormwater Permit (“the Permit”).
22
     In its complaint, Soundkeeper seeks declaratory and injunctive relief, civil penalties, and
23
24   attorney’s fees and costs. The City denies the allegations in plaintiff’s Complaint.

25           WHEREAS, the parties agree that settlement of these matters is in the best interest of the
26   parties and the public, and that entry of this Consent Decree is the most appropriate means of
27
     resolving this action.
28
29
      CONSENT DECREE - 1                                              Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                      2317 East John Street
                                                                     Seattle, Washington 98112
                                                                          (206) 860-2883
     FG 53546484v4
             WHEREAS, the parties stipulate to the entry of this Consent Decree without trial,
 1
 2   adjudication, or admission of any issues of fact or law regarding Soundkeeper’s claims or

 3   allegations set forth in its complaint and sixty-day notice dated September 26, 2018.
 4
             Dated: December ___, 2019.
 5
     CITY OF ANACORTES                                      PUGET SOUNDKEEPER ALLIANCE
 6
 7
 8   By:     _____________________________                  By:     _____________________________
 9
     Title: _____________________________                   Title: _____________________________
10
11
12                                      II.     ORDER AND DECREE

13           THIS MATTER came before the Court upon the Parties’ Joint Motion for Entry of
14   Consent Decree and the foregoing Stipulations of the parties. Having considered the
15
     Stipulations and the promises set forth below, the Court hereby ORDERS, ADJUDGES, and
16
     DECREES as follows:
17
18           1.      For purposes of this Decree, this Court has jurisdiction over the parties and
19   subject matter of this action.
20
             2.      Each signatory for the parties certifies for that party that he or she is authorized
21
     to enter into the agreements set forth below.
22
23           3.      This Consent Decree applies to and binds the parties and their successors and

24   assigns.
25
             4.      This Consent Decree is a full and complete settlement of the claims and
26
     allegations in the Complaint and all other claims known and unknown existing as of the date of
27
28   entry of this Consent Decree that could be asserted under the CWA, 33 U.S.C. §§ 1251-1387,

29
      CONSENT DECREE - 2                                                 Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                         2317 East John Street
                                                                        Seattle, Washington 98112
                                                                             (206) 860-2883
     FG 53546484v4
     concerning the City’s compliance or non-compliance with the Permit, including any activities or
 1
 2   conduct performed for the purpose of complying with the Permit. These claims are released and

 3   dismissed with prejudice. Enforcement of this Consent Decree is Soundkeeper’s exclusive
 4
     remedy for any violation of its terms.
 5
             5.      This Consent Decree is a settlement of disputed facts and law. It is not an
 6
 7   admission or adjudication regarding any allegations by Soundkeeper in this case or any fact or

 8   conclusion of law related to those allegations, nor evidence of wrongdoing on the part of the
 9
     City.
10
             6.      Prior to executing this Consent Decree, the City performed the following actions
11
12   as part of its efforts to resolve this litigation:

13                   a.       Without admitting any violation of the Permit, the City substantially
14   revised and supplemented the content of its annual Stormwater Management Program Plan
15
     (“SWMP Plan”) to include more detail regarding actions the City would take to implement the
16
     Permit in 2019. The City published its 2019 Stormwater Management Program Plan in April
17
18   2019.
19                   b.       Without admitting any violation of the Permit, on July 22, 2019, the City
20
     adopted Ordinance No. 3040, which contains updates to the City’s Development Regulations.
21
     The portions of Ordinance No. 3040 that were revised as part of the settlement of this matter are
22
23   highlighted and attached to this Consent Decree as Exhibit “A.” The portions of future code

24   revisions the City will make as part the settlement of this matter are attached to this Consent
25
     Decree as Exhibit “B.”
26
             7.      Within sixty (60) days of entry of this Consent Decree, the City will prepare the
27
28   summary report described in Condition S5.C.4.f.ii of the Permit (as issued on August 1, 2012,

29
      CONSENT DECREE - 3                                                Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                        2317 East John Street
                                                                       Seattle, Washington 98112
                                                                            (206) 860-2883
     FG 53546484v4
     modified on January 16, 2014, and expiring July 31, 2018) regarding the results of the LID code
 1
 2   review and revision process, which will include, at a minimum, the list of participants (job title,

 3   brief job description, and department represented), the codes, rules, standards and other
 4
     enforceable documents reviewed, and the revisions made to those documents which incorporate
 5
     and require LID principles and LID BMPs. The summary report will be organized as required
 6
 7   by Condition S5.C.4.f.ii as follows: (a) measures to minimize impervious surfaces; (b) measures

 8   to minimize loss of native vegetation; and (c) other measures to minimize stormwater runoff.
 9
     Within five (5) days of completion of this summary report, the City will provide the report to
10
     Soundkeeper and will submit the report to the Washington State Department of Ecology.
11
12           8.      In lieu of a payment of penalty, the City will perform as follows in exchange for

13   the consideration provided by Soundkeeper in releasing its claims as specified herein and entering
14   into this Consent Decree:
15
                     a.     For a period of three (3) years following entry of this Consent Decree, the
16
     City will hold annual training sessions conducted by the Department of Ecology for staff
17
18   persons conducting the review of stormwater site plans for proposed development and
19   construction inspections under S5.C.6 of the Permit.
20
                     b.      Within six (6) months of entry of this Consent Decree, the City will
21
     organize and put on a presentation for students at Anacortes High School on stormwater
22
23   pollution and prevention. The City will put on this presentation annually for the term of the

24   Consent Decree.
25
                     c.     Within thirty (30) days of entry of this Consent Decree, the City will
26
     partner with the Skagit Conservation District to develop a new stormwater pollution prevention
27
28   program for Anacortes elementary schools. This program will consist of seven (7) presentations

29
      CONSENT DECREE - 4                                               Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                       2317 East John Street
                                                                      Seattle, Washington 98112
                                                                           (206) 860-2883
     FG 53546484v4
     to school children grades 2 to 6 at the Anacortes elementary schools. The subject matter of the
 1
 2   presentations will focus on stormwater education, including understanding watersheds,

 3   discussions of sources of water pollution, the difference between point source and non-point
 4
     source pollution, and how to mitigate pollution in stormwater. These seven (7) presentations
 5
     will all be completed no later than two years from the date of entry of this Consent Decree.
 6
 7                   d.     For a period of three (3) years following entry of this Consent Decree, the

 8   City will buy: (1) a full-page advertisement twice per year in the Anacortes American Weekly
 9
     regarding the City’s spill hotline and procedures and requirements for reporting and responding
10
     to spills; and (2) a column advertisement in every issue of A-town is Our Town regarding the
11
12   City’s spill hotline and procedures and requirements for reporting and responding to spills, and a

13   full-page advertisement or story twice per year on Illicit Discharge Detection and Elimination.
14                   e.     Within eighteen months from the date of entry of the Decree, the City
15
     will complete the City Hall Parking Lot LID Retrofit Projects, as described in Exhibit “C”
16
     attached to this Decree and will complete the Q Avenue Parking Lot LID Demonstration
17
18   Project, as described in Exhibit “D” attached to this Decree. The two LID Projects referenced
19   as Exhibits “C” and “D” in this paragraph shall include a durable sign stating: “This project was
20
     completed in coordination with Puget Soundkeeper Alliance.”
21
             9.      For three (3) years following entry of this Decree, once each year, the City will
22
23   email Soundkeeper the total number of Low Impact Development (“LID”) fixtures installed

24   during the prior year by the City and any LID fixtures permitted and installed by a private
25
     developer and the total acreage of stormwater treated by each fixture.
26
             10.     From the effective date of this Consent Decree until the termination date set forth
27
28   in paragraph 16 below, the City agrees to provide Soundkeeper, on a twice per year basis, with a

29
      CONSENT DECREE - 5                                               Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                       2317 East John Street
                                                                      Seattle, Washington 98112
                                                                           (206) 860-2883
     FG 53546484v4
     detailed report on their progress towards accomplishing requirements in paragraph 8 this
 1
 2   Decree, along with the following Permit documents transmitted by or to the Washington State

 3   Department of Ecology: annual reports and any attachments to the annual reports, SWMP Plans,
 4
     G20 notifications, notices of violation or penalty issued to the City by Ecology related to the
 5
     Permit, any Permit modifications issued to the City by Ecology, and any written
 6
 7   communications to or from Ecology regarding the Permit.

 8           11.     Within ten (10) days of entry of this Consent Decree, the City will pay a total of
 9
     $73,000.00 (Seventy-Three Thousand Dollars) to cover Soundkeeper’s litigation fees,
10
     expenses, and costs (including reasonable attorney and expert witness fees) by check payable
11
12   and mailed to Smith & Lowney, PLLC, 2317 E. John Street, Seattle, Washington 98112, attn:

13   Richard Smith. This payment is full and complete satisfaction of any claims Soundkeeper may
14   have under the CWA for fees and costs.
15
             12.     A force majeure event is any event outside the reasonable control of the City that
16
     causes a delay in performing tasks required by this decree that cannot be cured by due diligence.
17
18   Delay in performance of a task required by this decree caused by a force majeure event is not a
19   failure to comply with the terms of this decree, provided that the City notifies Plaintiff of the
20
     event; the steps that the City will take to perform the task; the projected time that will be needed
21
     to complete the task; and the measures that have been taken or will be taken to prevent or
22
23   minimize any impacts to stormwater quality resulting from delay in completing the task.

24           The City will notify Soundkeeper of the occurrence of a force majeure event as soon as
25
     reasonably possible but, in any case, no later than fifteen (15) days after the occurrence of the
26
     event. In such event, the time for performance of the task will be extended for a reasonable
27
28   period of time following the force majeure event.

29
      CONSENT DECREE - 6                                                Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                        2317 East John Street
                                                                       Seattle, Washington 98112
                                                                            (206) 860-2883
     FG 53546484v4
 1
 2           By way of example and not limitation, force majeure events include

 3                   1.     Acts of God, war, insurrection, or civil disturbance;
 4
                     2.     Earthquakes, landslides, fire, floods;
 5
                     3.     Actions or inactions of third parties over which defendant has no control;
 6
 7                   4.     Restraint by court order or order of public authority;

 8                   5.     Strikes; and
 9
                     6.     Litigation, arbitration, or mediation that causes delay.
10
             13.     This Court retains jurisdiction over this matter. While this Consent Decree
11
12   remains in force, this case may be reopened without filing fee so the parties may apply to the

13   Court for any further order that may be necessary to enforce compliance with this decree or to
14   resolve any dispute regarding the terms or conditions of this decree. In the event of a dispute
15
     regarding implementation of, or compliance with, this Consent Decree, the parties must first
16
     attempt to resolve the dispute by meeting to discuss the dispute and any suggested measures for
17
18   resolving the dispute. Such a meeting should be held as soon as practical but must be held
19   within thirty (30) days after notice of a request for such a meeting to the other party and its
20
     counsel of record. If no resolution is reached at that meeting or within thirty (30) days of the
21
     notice, whichever occurs first, either party may file a motion with this Court to resolve the
22
23   dispute. The provisions of section 505(d) of the CWA, 33 U.S.C. § 1365(d), regarding awards of

24   costs of litigation (including reasonable attorney and expert witness fees) to any prevailing or
25
     substantially prevailing party, shall apply to any proceedings seeking to enforce the terms and
26
     conditions of this Consent Decree.
27
28
29
      CONSENT DECREE - 7                                                Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                        2317 East John Street
                                                                       Seattle, Washington 98112
                                                                            (206) 860-2883
     FG 53546484v4
             14.     The parties recognize that, pursuant to 33 U.S.C. § 1365(c)(3), no consent
 1
 2   judgment can be entered in a CWA suit in which the United States is not a party prior to forty-

 3   five (45) days following the receipt of a copy of the proposed consent judgment by the U.S.
 4
     Attorney General and the Administrator of the U.S. EPA. Therefore, upon the signing of this
 5
     Consent Decree by the parties, Soundkeeper shall serve copies of it upon the Administrator of
 6
 7   the U.S. EPA and the Attorney General.

 8           15.     This Consent Decree takes effect upon entry by the Court.
 9
             16.     This Consent Decree terminates three years from the date of entry of this Consent
10
     Decree.
11
12           17.     This Consent Decree may not be used as evidence in any proceeding or as an

13   admission or adjudication with respect to any allegations in the Complaint or any fact or
14   conclusion of law with respect to any matter alleged in or arising out of the Complaint.
15
             18.     Both parties have participated in drafting this decree.
16
             19.     This Consent Decree may be modified only upon the approval of the Court.
17
18           20.     If for any reason the Court should decline to approve this Consent Decree in the
19   form presented, this Consent Decree is voidable at the discretion of Soundkeeper or the City.
20
     The parties agree to continue negotiations in good faith in an attempt to cure any objection
21
     raised by the Court to entry of this Consent Decree.
22
23           21.     Notifications required by this Consent Decree must be in writing. The sending

24   party may use any of the following methods of delivery: (1) personal delivery; (2) registered or
25
     certified mail, in each case return receipt requested and postage prepaid; (3) a nationally
26
     recognized overnight courier, with all fees prepaid; or (4) e-mail. For a notice or other
27
28   communication regarding this Consent Decree to be valid, it must be delivered to the receiving

29
      CONSENT DECREE - 8                                                Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                        2317 East John Street
                                                                       Seattle, Washington 98112
                                                                            (206) 860-2883
     FG 53546484v4
     party at the addresses listed below or to any other address designated by the receiving party in a
 1
 2   notice in accordance with this paragraph 21.

 3
 4
             if to Soundkeeper:
 5
             Katelyn Kinn
 6           Puget Soundkeeper Alliance
 7           130 Nickerson Street, Suite 107
             Seattle, WA 98109
 8           Email: katelyn@pugetsoundkeeper.org
 9
             and to:
10
11
12           Alyssa Englebrecht
             Smith & Lowney PLLC
13           2317 East John St.
             Seattle, WA 98112
14           Email: alyssa@smithandlowney.com
15
             if to City of Anacortes:
16
             Darcy Swetnam
17
             City Attorney
18           City of Anacortes
             904 6th Street
19           P.O. Box 547
20           Anacortes, WA 98221
             darcy@cityofanacortes.org
21
             and to:
22
23           Fred Buckenmeyer
             Director Public Works
24           City of Anacortes
25           904 6th Street
             P.O. Box 547
26           Anacortes, WA 98221
             fredb@cityofanacortes.org
27
28
29
      CONSENT DECREE - 9                                              Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                      2317 East John Street
                                                                     Seattle, Washington 98112
                                                                          (206) 860-2883
     FG 53546484v4
             A notice or other communication regarding this Consent Decree will be effective when
 1
 2   received unless the notice or other communication is received after 5:00 p.m. on a business day,

 3   or on a day that is not a business day, then the notice will be deemed received at 9:00 a.m. on
 4
     the next business day. A notice or other communication will be deemed to have been received:
 5
     (a) if it is delivered in person or sent by registered or certified mail or by nationally recognized
 6
 7   overnight courier, upon receipt as indicated by the date on the signed receipt; or (b) if the

 8   receiving party rejects or otherwise refuses to accept it, or if it cannot be delivered because of a
 9
     change in address for which no notice was given, then upon that rejection, refusal, or inability to
10
     deliver; or (c) for notice provided via e-mail, upon receipt of a response by the party providing
11
12   notice or other communication regarding this Consent Decree.

13           DATED this 26th day of February 2020.
14
15
16
                                                    A
                                                    RICARDO S. MARTINEZ
17                                                  CHIEF UNITED STATES DISTRICT JUDGE
     Presented by:
18
      SMITH & LOWNEY, PLLC
19
20    By: s/ Richard Smith____________
      s/ Alyssa Englebrecht________
21    Richard Smith, WSBA #21788
      Alyssa Englebrecht, WSBA #46773
22
      Attorneys for Puget Soundkeeper Alliance
23
      FOSTER GARVEY PC
24
25    By: s/ Lori A. Terry________
      s/ Joanne Kalas_____________
26    Lori A. Terry, WSBA #22006
      Joanne Kalas, WSBA #46735
27    Attorneys for City of Anacortes
28
29
      CONSENT DECREE - 10                                               Smith & Lowney, p.l.l.c.
      Case No. 2:18-CV-01745-RSM                                        2317 East John Street
                                                                       Seattle, Washington 98112
                                                                            (206) 860-2883
     FG 53546484v4
